Citation Nr: 1506827	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned.  In an August 22, 2014, letter, the Board notified the Veteran that a written transcript of the July 2014 Board videoconference hearing could not be produced due to technical difficulties.  The hearing transcript was subsequently able to be produced, however, and is of record.  Although the Veteran indicated in a September 2014 statement that he wanted a new videoconference hearing due to the absence of a transcript of the first hearing, as the transcript of the first hearing is now present, a new hearing is unnecessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although a Vet Center social worker indicated that the Veteran met the criteria for PTSD and VA treatment records indicated a diagnosis of "possible PTSD," there is no definitive medical diagnosis of PTSD of record.  See 38 C.F.R. § 3.304(f) (2014) (requiring medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (2014)).  The March 2011 VA examiner indicated that the Veteran did not meet the diagnostic criteria for a mental disorder, noting that the Veteran appeared to function well and desire relationships.

In his written statements and Board hearing testimony, the Veteran indicated that the psychologist who performed the March 2011 VA examination acted unprofessionally toward him, and this may have resulted in the Veteran minimizing his problems.  The Veteran's representative contended that the examination was therefore inadequate, and the Veteran should thus be afforded a new VA examination.  The Board agrees that a new VA examination is warranted in these circumstances.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist other than the psychologist who performed the March 2011 VA examination.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether the Veteran meets the relevant criteria for a diagnosis of PTSD and explain the reasons for his or her opinion on this question.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for PTSD.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

